DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant argues that the claims are allowable because “The cited references fail to teach or suggest several features of claim 1, including, at least, ''developing a representation of a set of services where each service relates to other services via different types of relationships." (Applicant’s Remarks, Pg. 9). Examiner respectfully disagrees. Shi teaches creating a representation of the relationships between various processes with different types of dependency relationships. ([0014], interdependencies may be received from at least one user, or automatically generated utilizing heuristics; [0027], the aforementioned interdependencies may each involve any situation where at least one aspect of one service depends on at least one aspect of another service. Examples of interdependencies may, in various embodiments, include, but are not limited to ordering of service execution where a service must precede another service, data locality where a service requires data from another service, result dependency where a service requires a result of another service, and health/load status where a service may have to change paths based on a status of another service; [0055],  a service orchestrator (e.g. the service orchestrator 204 of FIG. 2, etc.) may receive the service graph 300 as input from a user (e.g. operator, etc.). Further, the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of an execution of the relevant services 302; and [0057], each node represents services 302 identified as A to G and the resultant service graph 300 represents an ordering of execution of such services 302. In addition, the thickened edges (e.g. B->D, B->E and F->G, etc.) represent a dependency, either explicitly or implicitly, found among the services 302 ).
Applicant also argues that the claims are allowable because “The cited references also fail to teach or suggest ''applying a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services," as recited in claim 1.” (Applicant’s Remarks, Pg. 9).  Examiner respectfully disagrees. Shi teaches applying various policies for process scheduling including managing different types of interdepencies ([0044],  the policy manager 206 of the apparatus 202 is configured to receive one or more rules 214 (e.g. policies, etc.) from the user 201. In one embodiment, such rules may include policy information for facilitating service graph deployment. For example, such policy information may dictate how traffic enforcement should be done and how resources should be allocated and used. This may include interdependencies among the services where such interdependency may include, but is not limited to traffic execution order and data locality dependency. These dependencies may also be input into the policy manager 206 by users explicitly, and/or the policy manager 206 may use heuristics to generate the same). 
Applicant also argues that the claims are allowable because ''The cited references also fail to teach or suggest ''wherein the state transitions of the set of services include an external system configuration that creates an entanglement of external interfering actions," as recited in claim 1.” (Applicant’s Remarks, Pgs. 9-10). Examiner respectfully disagrees. Under the broadest reasonable interpretation, the aforementioned limitation is interpreted to include state transitions that include interactions with external system configurations to determine entanglement of external interfering actions.  Balko teaches this feature. ([0063], Sequentializing resource contentions may address resource contentions and race conditions. Sequentializing resource contentions includes, in general, (1) identifying process steps on parallel branches performing conflicting accesses to shared resources. This concept considers both (1a) explicit conflicts, such as concurrent data context accesses, and (1b) implicit conflicts, such as external service invocations).
Applicant also argues that the claims are allowable because “The cited references also fail to teach or suggest ''removing a first set of one or more steps involved in the entanglement of external interfering actions," as recited in claim 1…There is no definition on whether any conflicting steps that write to the resource are also excluded, so Balko fails to teach, at least, ''removing a first set of one or more steps involved in the entanglement," as recited in claim 1. Additionally, these steps in Balko are not limited to ''external interfering actions," as further recited in claim 1.” (Applicant’s Remarks, Pg. 10). Examiner respectfully disagrees. Balko teaches removing conflicting external steps ([0048], Implicit (external) resources include a non-process resource (e.g., the state in some external business application) that is external to the process. The way an implicit resource is generally used is not information exhaustively stored in the process model (i.e., external applications may "bypass" the process and directly alter the resource). The process model itself may "obfuscate" its use of the resource such that the optimization algorithm needs to apply heuristics to both narrow down what is a separate resource and how it is used (updated and consumed) from the process).
Applicant’s remaining argument is related to newly amended claim language and has been fully addressed in the rejection recited below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0366623)  in view of Balko (US 2013/0152090).
As per claim 1, Shi teaches the invention substantially as claimed including a method comprising: 
	developing a representation of a set of services where each service relates to other services via different types of relationships ([0027], the aforementioned interdependencies may each involve any situation where at least one aspect of one service depends on at least one aspect of another service. Examples of interdependencies may, in various embodiments, include, but are not limited to ordering of service execution where a service must precede another service, data locality where a service requires data from another service, result dependency where a service requires a result of another service, and health/load status where a service may have to change paths based on a status of another service; and  [0055],  a service orchestrator (e.g. the service orchestrator 204 of FIG. 2, etc.) may receive the service graph 300 as input from a user (e.g. operator, etc.). Further, the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of an execution of the relevant services 302); 
	applying a set of dependency rules for each type of relationship within the set of services ([0044],  the policy manager 206 of the apparatus 202 is configured to receive one or more rules 214 (e.g. policies, etc.) from the user 201. In one embodiment, such rules may include policy information for facilitating service graph deployment. For example, such policy information may dictate how traffic enforcement should be done and how resources should be allocated and used. This may include interdependencies among the services where such interdependency may include, but is not limited to traffic execution order and data locality dependency. These dependencies may also be input into the policy manager 206 by users explicitly, and/or the policy manager 206 may use heuristics to generate the same) such that the application of the dependency rules creates inter-step dependencies ([0047], the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub-graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets; [0057], each node represents services 302 identified as A to G and the resultant service graph 300 represents an ordering of execution of such services 302. In addition, the thickened edges (e.g. B->D, B->E and F->G, etc.) represent a dependency) between state transitions of the set of services  ([0072], for each service node or vertex u, it is determined if another node v is dependent on it and, if so, such node v is added to the sub-graph adjacency information DependenceAdj[G, u]. Further, such adjacency information may include state information, as well as an indication as to whether there is a parent, etc.);
	developing a step graph for the set of services based on the inter-step dependencies ([0058], the intermediate service graph 400 may be generated by the service orchestrator 204 and/or the policy manager 206 of FIG. 2. However, it is to be appreciated that the intermediate service graph 400 may be implemented in the context of any desired environment; and [0059] As shown, the services 302 are divided into sub-graphs 402, in the manner shown. In FIG. 4, Service B, D and E are grouped together and the sub-graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE. Further, Services F and G are grouped together because of the interdependency represented via Edge FG. Still yet, Service A and C are also grouped separately to form two of the sub-graphs 402).	

	Shi fails to specifically teach, wherein the state transitions of the set of services include an external system configuration that creates an entanglement of external interfering actions; removing a first set of one or more steps involved in the entanglement of external interfering actions; identifying a common step in the step graph that is included with a first process and a second process; upon identification of the common step, removing a second set of one or more steps from the step graph for the first process that are relevant to the second process and not relevant to the first process to remove the common step from the first process; and executing the set of services in accordance with the step graph that defines an order of execution for the set of services, wherein the step graph is absent the first set of one or more steps and the second set of one or more steps.
	However, Balko teaches, wherein the state transitions of the set of services ([0049], the process model 103 is defined by the business objects 105 and their relationship to each other (the overall net structure). For BPMN-based processes, the process model 103 is a control flow graph that orchestrates process steps (activities, events, gateways, etc.) that may perform tasks such as user interactions, service calls, manipulating data objects, etc.; and [0072], If for a pair of process steps PiPj, Pi can be reached from Pj by transitively following its inbound or outbound sequence connectors upstream or downstream, respectively, Pi and Pj can be considered to be happening in sequence. Otherwise the inbound sequence connectors of Pi and Pj are both traversed upstream until a joint XOR split is reached, upon which traversal is stopped and exclusive execution is assumed (i.e., no parallelism). In other instances, another joint predecessor step is reached, upon which traversal is stopped, and parallel execution is assumed) include an external system configuration that creates an entanglement of external interfering actions ([0063], Sequentializing resource contentions may address resource contentions and race conditions. Sequentializing resource contentions includes, in general, (1) identifying process steps on parallel branches performing conflicting accesses to shared resources. This concept considers both (1a) explicit conflicts, such as concurrent data context accesses, and (1b) implicit conflicts, such as external service invocations);
	removing a first set of one or more steps involved in the entanglement of external interfering actions ([0048], Implicit (external) resources include a non-process resource (e.g., the state in some external business application) that is external to the process. The way an implicit resource is generally used is not information exhaustively stored in the process model (i.e., external applications may "bypass" the process and directly alter the resource). The process model itself may "obfuscate" its use of the resource); 
	identifying a common step in the step graph that is included with a first process and a second process ([0068] Algorithms may be applied to resolve conflicting accesses to shared resources. First, the process steps causing conflicting accesses can be identified. Generally, accesses from two (or more) process steps to a resource may be in conflict if: [0069] (1) At least one of two accesses is a "write access" to the resource; and [0070] (2) The process steps performing the conflicting accesses reside on different process branches that run in parallel… Whether the process step performs a write access can be verified by identifying conflicting accesses by (1) traversing each resource Ri; (2) identifying the set of process steps accessing that resource (e.g., A(Ri)={P.sub.1, P.sub.2, P.sub.3}); (3) grouping those process steps into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3; and (4) excluding those pairs where both process steps merely read the resource); 
	upon identification of the common step, removing a second set of one or more steps from the step graph for the first process that are relevant to the second process and not relevant to the first process to remove the common step from the first process ([0070], Whether the process step performs a write access can be verified by identifying conflicting accesses by (1) traversing each resource Ri; (2) identifying the set of process steps accessing that resource (e.g., A(Ri)={P.sub.1, P.sub.2, P.sub.3}); (3) grouping those process steps into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3; and (4) excluding those pairs where both process steps merely read the resource); and 
	executing the set of services in accordance with the step graph that defines an order of execution for the set of services ([0046], Hosted application 114 may execute processes modeled by client 135. Similarly, hosted application 114 may be a modeling environment through which client 135 models processes; and [0049], the process model 103 is defined by the business objects 105 and their relationship to each other (the overall net structure). For BPMN-based processes, the process model 103 is a control flow graph that orchestrates process steps (activities, events, gateways, etc.) that may perform tasks such as user interactions, service calls, manipulating data objects, etc.; and ), wherein the step graph is absent the first set of one or more steps ([0048], Implicit (external) resources include a non-process resource (e.g., the state in some external business application) that is external to the process. The way an implicit resource is generally used is not information exhaustively stored in the process model (i.e., external applications may "bypass" the process and directly alter the resource). The process model itself may "obfuscate" its use of the resource) and the second set of one or more steps ([0070], Whether the process step performs a write access can be verified by identifying conflicting accesses by (1) traversing each resource Ri; (2) identifying the set of process steps accessing that resource (e.g., A(Ri)={P.sub.1, P.sub.2, P.sub.3}); (3) grouping those process steps into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3; and (4) excluding those pairs where both process steps merely read the resource).
	Shi and Balko are analogous because they are both related to process scheduling. Shi teaches a method of process scheduling including resolving conflicting processes (Abstract, one or more interdependencies between at least a portion of the services are identified. Still yet, the collection of services is divided into one or more subsets of the services, based on the one or more interdependencies. A plurality of parts of at least one of the one or more subsets of the services is combined, resulting in one or more composite subsets of the services that are outputted to at least one of a plurality of service nodes).  Balko also teaches a method of process scheduling including resolving conflicting processes (Abstract, A computer-implemented method for managing access to a shared resource of a process may include identifying a plurality of process steps, each process step of the plurality of process steps, when executed, accessing the shared resource at a same time. The method may also include rearranging at least one of the process steps of the plurality of process steps to access the shared resource at a different time). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Shi would be modified with the conflict resolution mechanism taught by Balko in order accomplish process scheduling among processes with dependencies. Therefore, it would have been obvious to combine the teachings of Shi and Balko. 

As per claim 2, Balko teaches, further comprising completing the common step ([0107], If the conflict is a First Case, one of the conflicting process steps can be moved to a different position 1010 (specifically, in front of a joint predecessor or behind a joint successor process step for parallel branches). Moving the conflicting process step to a different position can include moving it to a location outside of the parallel branches, such as to a sequential branch or a different parallel branch that is not parallel to the conflicting process step's original branch. Also, the conflicting process step can be moved to a position either before the parallel branch or after it, depending on the process step, the access functionality, and the other steps in the parallel branches. If the case is a Second Case, whether the Second Case can be transformed into a First Case can be identified based, at least in part on, whether the conflicting process step(s) interact with other process steps 1012. For conflicts that can be transformed into a First Case, the conflicting process step can be moved to a different position on its corresponding branch 1014. The conflicting process step can then be moved to a position outside of the parallel branches 1010. If the transformation to a First Case is not possible (because a conflicting process step interacts with another process step), a critical section can be implemented 1016. The conflicting process steps can be synchronized at runtime. A determination can be made as to whether there are more conflicting activities 1018. If there are, then the process can revert to identify the conflict(s) 1004. If there are no further conflicts (or there are no further conflicts of which a resolution is desired), then the process can continue to runtime or other pre-runtime processes 1020; and Claim 10, the two or more process steps are executed on parallel branches of the process concurrently).

As per claim 3, Shi  teaches, further comprising identifying a last modified service from the set of services ([0037], the one or more composite subsets of the services may be output to at least one of a plurality of service nodes. In operation, the one or more composite subsets of the services may be configured for being utilized by the at least one node. Further, the one or more composite subsets of the services may be output (e.g. distributed, etc.) in any desired manner. For instance, a cost associated with the one or more composite subsets of the services may be identified).

As per claim 4, Shi teaches, further comprising collecting a set of steps based on the last modified service ([0037], the one or more composite subsets of the services may be output to at least one of a plurality of service nodes. In operation, the one or more composite subsets of the services may be configured for being utilized by the at least one node. Further, the one or more composite subsets of the services may be output (e.g. distributed, etc.) in any desired manner. For instance, a cost associated with the one or more composite subsets of the services may be identified; and [0047], the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub-graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets) and dividing the steps in the set of steps into a dependent group  ([0057], the aforementioned policy manager divides the services 302 into composited subsets (e.g. groups, etc.) that have interdependency; and [0059], the services 302 are divided into sub-graphs 402, in the manner shown. In FIG. 4, Service B, D and E are grouped together and the sub-graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE. Further, Services F and G are grouped together because of the interdependency represented via Edge FG) and an independent group ([0059], Still yet, Service A and C are also grouped separately to form two of the sub-graphs 402, as shown ).

As per claim 5, Balko teaches, further comprising eliminating each step in the independent group ([0009],  identifying the one or more conflicting accesses may include identifying the resource in the dependency graph… Pairs of process steps, wherein both accesses to the resource by the process steps are read accesses, can be excluded. In certain instances, pairs of process steps that are identified to execute sequentially are excluded; and [0068-0070], Algorithms may be applied to resolve conflicting accesses to shared resources. … Whether the process step performs a write access can be verified by identifying conflicting accesses by (1) traversing each resource Ri; (2) identifying the set of process steps accessing that resource (e.g., A(Ri)={P.sub.1, P.sub.2, P.sub.3}); (3) grouping those process steps into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3; and (4) excluding those pairs where both process steps merely read the resource).

As per claim 7, Shi teaches, further comprising developing an orchestration plan based on the step graph ([0061],  the final service graph 500 may be outputted by the service orchestrator 204; and [0062] As shown, the final service graph 500 is a result of processing of sub-graphs (e.g. sub-graphs 402 of FIG. 4, etc.) that further combines the same into composite sub-graphs 502).

As per claim 8, Balko teaches, wherein modifying the step comprises moving a cross-referenced step to a different location within the step graph ([0063], Sequentializing also includes, in general, (2) rearranging those process steps in an intent-preserving manner such that the conflict is resolved. This concept can include (2a) changing the order of process steps on a branch, and/or (2b) moving process steps out of (i.e., front of or behind) the parallel branches; and [0064], To facilitate the two general concepts described above, the process model may be augmented by dependency graph, which makes dependencies among process steps explicit.).

As per claim 9, this is the “non-transitory computer readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 10, this claim is similar to claim 4 and is rejected for the same reasons.

As per claim 11, Shi teaches, further comprising instructions to identify a step that is relevant to a first process and is not relevant to a second process and execute the step with the first process ([0059], the services 302 are divided into sub-graphs 402, in the manner shown. In FIG. 4, Service B, D and E are grouped together and the sub-graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE. Further, Services F and G are grouped together because of the interdependency represented via Edge FG. Still yet, Service A and C are also grouped separately to form two of the sub-graphs 402, as shown; [0060],  the edges that involve service nodes that are outside of the service nodes that form the composite service sub-graph 402 may be used to form a final composite service graph; and [0061], the final service graph 500 may be outputted by the service orchestrator 204 of FIG. 2, and further distributed via the controller of 208 of FIG. 2. However, it is to be appreciated that the final service graph 500 may be implemented in the context of any desired environment).

As per claim 12, Shi teaches, wherein the common step in the step graph  is relevant to a first process and a second process ([0068] Algorithms may be applied to resolve conflicting accesses to shared resources. First, the process steps causing conflicting accesses can be identified. Generally, accesses from two (or more) process steps to a resource may be in conflict if: [0069] (1) At least one of two accesses is a "write access" to the resource).

As per claim 15, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 16, Shi  teaches, wherein the planner further performs a topological sort of a plurality of steps in the step graph and identifies, for each step, a set of other steps that the step depends on ([0065],  the composite sub-graphs 502 may be assigned to an OASN in any desired manner. For example, a first fit decreasing (FFD) bin pack algorithm may be used to decide which OASN should host a service).

As per claim 17, Shi teaches, wherein the planner further identifies a last modified service from the set of services ([0037], the one or more composite subsets of the services may be output to at least one of a plurality of service nodes. In operation, the one or more composite subsets of the services may be configured for being utilized by the at least one node. Further, the one or more composite subsets of the services may be output (e.g. distributed, etc.) in any desired manner. For instance, a cost associated with the one or more composite subsets of the services may be identified).

As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.

As per claim 19, Balko teaches, wherein each step in the independent group is eliminated ([0009],  identifying the one or more conflicting accesses may include identifying the resource in the dependency graph… Pairs of process steps, wherein both accesses to the resource by the process steps are read accesses, can be excluded. In certain instances, pairs of process steps that are identified to execute sequentially are excluded; [0068-0070], Algorithms may be applied to resolve conflicting accesses to shared resources. … Whether the process step performs a write access can be verified by identifying conflicting accesses by (1) traversing each resource Ri; (2) identifying the set of process steps accessing that resource (e.g., A(Ri)={P.sub.1, P.sub.2, P.sub.3}); (3) grouping those process steps into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3; and (4) excluding those pairs where both process steps merely read the resource; and  [0074], After checking each pair of process steps for conflicting accesses to resources, and filtering out pairs of process steps that do not run in parallel).

As per claim 21, Balko  teaches, wherein executing the set of services allows the first process and the second process to execute in parallel and allow nondependent services to be executed concurrently ([0060], Edge 222 depicts a write access to Address data object 218 by "Enter Updated Address" activity 204. Implicit dependencies result from service invocations in the underlying Master Data Management (MDM) system happening in activities "Lookup Address in MDM" 202, "ZIP code lookup" 208, and "Update address in MDM" 212. The algorithm uses heuristics that consult the message exchange pattern of those services to derive the type of dependency. That is, the "Lookup Address in MDM" activity 202 and "ZIP code lookup" activity 208 both perform synchronous invocations which translate to a read-only access, whereas "Update Address in MDM" activity 212 is an asynchronous call that corresponds to a write access; and [0063], Sequentializing resource contentions includes, in general, (1) identifying process steps on parallel branches performing conflicting accesses to shared resources. This concept considers both (1a) explicit conflicts, such as concurrent data context accesses, and (1b) implicit conflicts, such as external service invocations. Sequentializing also includes, in general, (2) rearranging those process steps in an intent-preserving manner such that the conflict is resolved. This concept can include (2a) changing the order of process steps on a branch, and/or (2b) moving process steps out of (i.e., front of or behind) the parallel branches).

As per claim 22, Shi  teaches, wherein at least one of the set of services includes a manual task provided at a user interface for creating or modifying system resources ([0045], the service orchestrator 204 of the apparatus 202 is configured to receive one or more collection of services (e.g. service graph(s) 212, etc.) from the user 201).

	Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shi-Balko as applied to independent claims 1 and 9 and in further view of Isobe et al. (2010/0057780).

As per claim 6, the combination of Shi-Balko fails to specifically teach further comprising removing each step from the step graph for the second process that is relevant to the first process and not relevant to the second process. 
	However, Isobel teaches.  further comprising removing each step from the step graph for the second process that is relevant to the first process and not relevant to the second process ([0164], This example is a policy that the following service process B 604 maybe kept waiting irrespective of the action type of the preceding service process A 602, provided that the action type of the following service process B 604 is "delete" or "change." When the action type of the following service process B 604 is "delete" or "change," the status control section 605 may keep the following service process B 604 waiting; and [0170], This example is a policy that the following service process B 604 may be kept waiting irrespective of the action type of the preceding service process A 602, provided that the action type of the following service process B 604 is "delete." When the action type of the following service process B 604 is "delete," the status control section 605 may keep the following service process B 604 waiting).
	The combination of Shi-Balko and Isobe are analogous because they are each related to process scheduling. Shi teaches a method of process scheduling including resolving conflicting processes.   Balko also teaches a method of process scheduling including resolving conflicting processes.  Isobe teaches a method of process scheduling  including resolving conflicts. ([0038], information on service configuration items being executed (for example, a service process or service step) may be referred to upon instigation of a service configuration item action. This may prevent a conflict of configuration items used by the actions. Moreover, this may allow certain service configuration item actions to be executed substantially simultaneously, thereby substantially eliminating a wait time; and [0131], The status control section 503 may manage the object CI attributes of all service processes 501 and 502 being executed, so as to manage the dependency relation between service process A 501 and service process B 502. A case will now be described where a request for a service process B 502 may be issued during execution of a preceding service process A 501). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of  the combination of Shi-Balko would be modified with the conflict resolution mechanism taught by Isobe in order accomplish process scheduling among processes with dependencies. Therefore, it would have been obvious to combine the teachings of  the combination of Shi-Balko and Isobe. 

As per claim 13, the combination of Shi-Balko fails go specifically teach, comprising instructions to remove any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.
	However, Isobe teaches, comprising instructions to remove any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process ([0188], the attribute-and-relation updating section 104 may give a higher priority to update notification regarding information on object CIs 705 that are related to the CI 703 in service process A 702 than to object CIs 705 that are not related to the CI 703 in service process A 702. The status control section 704 may then delete 716 the relation 706 between the CI 703 in service process A 702 and the object CIs 705; and [0195], The information on object CIs 705 related to the CI 703 in service process A 702 and included in the area influenced by the other service process 708 waiting may be set for the request by the status control section 704. In response, the discovery section 707 may acquire the information on the CIs in the influenced area. The status control section 704 may then delete 725 the relation 706 between the CI 703 in the service process A 702 and the object CIs 705).
	The same motivation used in the rejection of claim 6 is applicable to the instant claim.

As per claim 14, the combination of Shi-Balko fails to specifically teach, further comprising instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process. 
	However, Isobe teaches, further comprising instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process ([0164], This example is a policy that the following service process B 604 maybe kept waiting irrespective of the action type of the preceding service process A 602, provided that the action type of the following service process B 604 is "delete" or "change." When the action type of the following service process B 604 is "delete" or "change," the status control section 605 may keep the following service process B 604 waiting; and [0170], This example is a policy that the following service process B 604 may be kept waiting irrespective of the action type of the preceding service process A 602, provided that the action type of the following service process B 604 is "delete." When the action type of the following service process B 604 is "delete," the status control section 605 may keep the following service process B 604 waiting).
	The same motivation used in the rejection of claim 6 is applicable to the instant claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199